Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 1 of 13 PagelID 1

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
ELIOTT WILLIAMSON
Plaintiff,
v. COMPLAINT: 3:20-cv- |9IE-T-HOMCR
DEMAND FOR BENCH TRIAL

U.S. BANK NATIONAL ASSOCIATIONS,
ELAN FINANCIAL SERVICE,
CHASE BANK,

Defendants.

PLANTIFF’S COMPLAINT

Plaintiff pro se, ELIOTT WILLIAMSON alleges the following
against Defendants based upon personal knowledge with respect to
themselves and on information and belief derived from, among other things,

investigation of counsel and review of public documents.
Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 2 of 13 PagelD 2

1. INTRODUCTION

1. Credit is essential to a healthy economy. In enacting the Fair
Credit Reporting Act (FCRA), 15 U.S.C. § 1681 et seq., Congress
recognized this. See § 1681(a). But, Congress also recognized, “[t]here is a
need to insure that consumer reporting agencies exercise their grave
responsibilities with fairness, impartiality, and a respect for the consumer’s
right to privacy.” § 1681({a)(4). To protect consumers’ privacy, Congress
limited the permissible uses of consumer credit reports. 15 U.S.C. §
1681b(a). One, sensibly enough, is “to use the information in connection
with a credit transaction involving the consumer on whom the information is
to be furnished and involving the extension of credit to . . . the consumer.” §

1681b(a)(3). However, there are credit reporting errors.

2. Credit reporting errors can occur in a variety of ways, but many of
them concern the methods the CRAs use to put together credit reports.'
CRAs sometimes mix together records from two different people who share
similar identification information, creating a “mixed file.”? The CRAs use
loose matching requirements when creating a credit report for a lender to
make sure they do not omit data that might be important to that lender.
According to the FTC, “the CRAs do not rely exclusively on SSNs [Social

 

' The National Consumer Law Center identifies the four common categories of error as: “Mixed files,”
“Identity theft,” “Furnisher errors,” and “Re-aging of obsolete debts.” See NAT’L CONSUMER LAW
CTR., AUTOMATED INJUSTICE: HOW A MECHANIZED DISPUTE SYSTEM FRUSTRATES
CONSUMERS SEEKING TO FIX ERRORS IN THEIR CREDIT REPORTS 7-12 (2009) [hereinafter
AUTOMATED INJUSTICE], available at http://www.nclc.org/images/pdf/pr-reports/report-
automated_injustice.pdf. For a description of common credit reporting errors, see also KEY
DIMENSIONS, supra note 3, at 24-26.

* See KEY DIMENSIONS, supra note 3, at 24-25; AUTOMATED INJUSTICE, supra note 31, at 7.
Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 3 of 13 PagelD 3

Security numbers] in their matching procedures[,]” noting that CRAs will
place the information in a consumer’s report if their personal information is
similar, even without an exact match on the Social Security number.’ For
example, the case Reeves v. Equifax Information Services, LLC, and Medical
Data Systems, Inc. revealed that Equifax mixed the files of two men who
shared seven out of nine digits of the Social Security number and had similar
names.’ Mixed files can have a devastating effect on a consumer’s ability to

get credit.

2. JURISDICTION AND VENUE

3. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §
1367, as well as 15 U.S.C. § 1681 et seq.

4. Venue is proper in this judicial district pursuant to 28 U.S.C. §
1391(b)(2), being that the acts and transactions occurred here, Plaintiff

resides here, and the Defendant transacts business here.

5. Plaintiff brings this action for damages arising from the Defendants’
violations of 15 U.S.C. § 1681 et seq., commonly known as the Fair Credit
Reporting Act (“FCRA”),

 

* FED. TRADE COMM’N, REPORT TO CONGRESS UNDER SECTIONS 318 AND 319 OF THE FAIR AND
ACCURATE CREDIT TRANSACTIONS ACT OF 2003 40 (2004), available at

http://www. ftc.gov/sites/default/files/documents/reports/under-section-3 | 8-and-3 1 9-fair-and-accuratecredit-
transaction-act-2003/04 1209factarpt.pdf.

* Reeves v. Equifax Information Servs., LLC, No. 09-43, 2010 U.S. Dist. LEXIS 50241, at *2 (S.D. Miss. May 20,
2010).
Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 4 of 13 PagelD 4

6. Plaintiff is seeking damages and declaratory and injunctive relief.
3. PARTIES
7. Plaintiff ELIOTT WILLIAMSON (WILLIAMSON) at all

times relevant to this litigation is a citizen of the United States and a
resident of the State of Florida. At all times material hereto, Plaintiff was

a “consumer” as said term is defined under 15 U.S.C. § 1681a(c).

8. Defendant U.S. Bank National Associations (U.S. Bank) is a
furnisher of information pursuant to the Fair Credit Reporting Act
(“FCRA”), 15 U.S.C. § 1681, et seq. And conducts substantial and
regular business activities in this judicial district. Defendant US BANK is
a registered Corporation with headquarters at 425 Walnut St FL 14
Cincinnati, OH, 45202-3989 United States. Defendant US BANK is also
registered to do business in the State of Florida, United States.

9. Defendant Elan Financial Service (EFS) is a furnisher of
information pursuant to the Fair Credit Reporting Act (“FCRA”), 15
U.S.C. § 1681, et seq. And conducts substantial and regular business
activities in this judicial district. Defendant Elan Financial Service is a
registered Corporation with headquarters at 800 Nicollet Mall
Minneapolis, MN 55402 United States. Defendant Elan Financial Service

is also registered to do business in the State of Florida, United States.
Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 5 of 13 PagelD 5

10. Defendant Chase Bank (Chase) is a furnisher of information
pursuant to the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et
seq. And conducts substantial and regular business activities in this
judicial district. Defendant Chase Bank is a registered Corporation with
headquarters at 270 Park Ave. New York, NY 10017 United States. ©
Defendant Chase Bank is also registered to do business in the State of
Florida, United States.

4, FACTUAL ALLEGATION AGAINST DEFENDANTS

11. Plaintiff brings this action against the Defendants to obtain relief
for himself for the Defendants’ violations of the Fair Credit Reporting
Act (“FCRA”), 15 U.S.C. § 1681, et seq.

12. The defendants are furnishers of information pursuant to the Fair
Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq.

13. The defendants incorrectly furnished Plaintiffs credit report to the
consumer reporting agency (CRA) where the defendants know or have

reasonable cause to believe that the information is inaccurate.

14, Defendants claimed Plaintiff applied for credit when in fact Plaintiff

never applied for credit from the defendants.
Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 6 of 13 PagelD 6

15. Defendants persistently put negative and inaccurate information in
Plaintiff's credit report causing other creditors to cancel Plaintiff's
accounts, new creditors would not give Plaintiff credit because of the
negative report. For example, at the checkout counter of a store where
Plaintiff wanted to take advantage of an offer Plaintiff was refused in
front of other customers because of the negative information on his

report.

16. The inaccurate information negatively reflects upon Plaintiff,
Plaintiff's credit repayment history, Plaintiffs financial responsibility as
a debtor and Plaintiff's creditworthiness. The inaccurate information
consists of accounts and/or trade lines that do not accurately reflect
payments made by Plaintiff but rather an unidentified party. The
information about the credit reports were incredibly misleading and

falsely represented.

17. Based upon information and belief, this error originated from the
Defendants.
18. The Defendants provided inaccurate information when they failed to

correct an error that had already been successfully disputed by Plaintiff

with the Consumer Financial Protection Bureau. (See exhibit A).

19. Despite Plaintiff's exhaustive efforts to date, Defendants have
nonetheless willfully, intentionally, recklessly and negligently repeatedly
failed to perform reasonable investigations/reinvestigations of the above

disputes as required by the FCRA, has failed to remove the inaccurate
Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 7 of 13 PagelD 7

information, have failed to note the disputed status of the inaccurate
information and have continued to report the derogatory inaccurate

information about the Plaintiff.

20. As of result of Defendants’ conduct, Plaintiff has suffered actual
damages in the form of lost credit opportunities, harm to credit reputation
and credit score, and emotional distress, including humiliation and

embarrassment.

21. And at all times pertinent hereto, Defendants were acting by and
through their agents, servants and/or employees who were acting within the
course and scope of their agency or employment, and under the direct

supervision and control of the Defendants herein.

22. At all times pertinent hereto, the conduct of the Defendants, as well
as that of their agents, servants and/or employees, was intentional, willful,

reckless, and in grossly negligent disregard.

VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
COUNT I

23. Plaintiff hereby re-alleges paragraphs 1 through 22 as if specifically set
forth.

24. Section 623(a) of the FCRA describes the duties of furnishers to
provide accurate information to CRAs. Section 623(a)(1)(B) prohibits
furnishers from providing information relating to a consumer to any CRA if

(i) the person has been notified by the consumer, at the address specified by
Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 8 of 13 PagelD 8

the person for such notices, that specific information is inaccurate; and (ii)

the information is, in fact, inaccurate.

25. The defendants are furnishers of information pursuant to the Fair Credit
Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq.

26. Plaintiff is a “consumer” as stipulated under 15 U.S.C. § 1681a(c).

27. In numerous instances, Plaintiff has contacted Defendants at the
address specified by Defendants to dispute information about them furnished
by Defendants to a CRA and to notify Defendants that the information is

inaccurate.

28. In numerous instances, the Plaintiff has also provided information such
as his driver’s license, social security number, and/or proof of residence as
proof that Defendants are attempting to report a debt from the wrong person.
In other instances, Plaintiff has provided proof of payment to show that

information about the debt on his credit report is inaccurate.

29. Despite having proof from the Plaintiff to the contrary, in numerous
instances, Defendants continued to furnish information to a CRA relating to
a Plaintiff when (a) Defendants was notified by the Plaintiff at an address
specified by Defendants that specific information was inaccurate and (b) the

information, was in fact, inaccurate.

30. The acts and practices alleged in Paragraphs above constitute
violations of Section 623(a)(1)(B) of the FCRA, 15 U.S.C. § 1681s-
2(a)(1)(B). Pursuant to Section 621(a)(1) of the FCRA, 15 U.S.C. §
1681s(a)(1).
Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 9 of 13 PagelD 9

COUNT I

31. Plaintiff hereby re-alleges paragraphs 1 through 22 as if specifically set
forth.

32. Section 623(b)(1) of the FCRA requires furnishers of information to
CRAs to conduct an investigation when the furnisher receives a notice of
dispute from a CRA in accordance with the provisions of Section 611(a)(2)
of the FCRA, 15 U.S.C. § 1681i(a)(2), and to report the results of the
investigation to the CRA.

33. The defendants are furnishers of information pursuant to the Fair
Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq.

34. ‘Plaintiff is a “consumer” as stipulated under 15 U.S.C. § 1681a(c).

35. In numerous instances, Defendants did not conduct a meaningful
investigation, or an investigation at all, when it receives a notice of dispute

from a CRA. For example;

a. In disputes where the Plaintiff claims the account is not his
or the account belongs to someone else, Defendants’ policy and
practice is to compare the name, social security number, date of
birth, and address in Defendants’ computer database with the
information provided by Plaintiff. Where three of the four items
match, Defendants will report that it has verified as accurate the
information reported to the CRA. Only after Plaintiff has

disputed the information more than four times, does the account
Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 10 of 13 PagelID 10

become assigned to a supervisor to do further “investigation.”
Because Defendants collect accounts that are often old,
information in their computer files may not be accurate for a
variety of reasons, including incorrect updating of addresses,
errors in recording names and information, and problems with
the original creditor’s records. In addition, these types of disputes
often include claims of identity theft or mistaken identity, and
thus, while the information in Defendants’ records may match
the consumer’s name, social security number, date of birth, or

address, it is not the Plaintiff’s account.

b. In disputes involving identity theft or fraud allegations,
Defendants’ policies provide that if the existing account codes
and notes in Defendants’ file for the consumer do not contain any
reference to a prior claim of fraud, Defendants will verify the
previously reported information without conducting any

investigation prior to such verification.

36. The acts and practices alleged above constitute violations of Section
623(b) of the FCRA, 15 U.S.C. § 1681s-2(b). Pursuant to Section 621(a)(1)
of the FCRA, 15 U.S.C. § 1681s(a)(1).

Count III
DECLARATORY RELIEF

37. Plaintiff hereby re-alleges paragraphs 1 through 22 as if specifically set
forth.

10
Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 11 of 13 PageID 11

38. The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a
case of actual controversy within its jurisdiction . . . any court of the United
States . . . may declare the rights and other legal relations of any interested
party seeking such declaration, whether or not further relief is or could be

sought.” 28 U.S.C. § 2201(a).

39. As described above, this Court has jurisdiction over this matter, and

therefore may declare the rights of Plaintiff.

40. Plaintiff therefore seeks an order declaring Defendants’ practice
unlawful, and that Defendants are liable to Plaintiff for damages caused by

that practice.

REQUEST FOR RELIEF

Plaintiff, request judgments against Defendants as follows:

A. For all recoverable compensatory, statutory, and other damages
sustained by Plaintiff, including disgorgement and all other relief

allowed under applicable law

B. For costs;

C. For both pre-judgment and post-judgment interest on an amount to

be decided at trial;
D. For appropriate injunctive relief, including public injunctive relief,

E. For treble damages insofar as they are allowed by applicable law

11
Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 12 of 13 PagelD 12

F. For appropriate individual relief as requested above;

G. For payment of attorneys’ fees and expert fees as may be

allowable under applicable law;

H. For such other and further relief, including declaratory relief, as the

Court may deem proper.

DEMAND FOR BENCH TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.

RESERVATION OF RIGHTS

Plaintiff reserves its right to further amend this Complaint, upon
completion of its investigation and discovery, to assert any additional claims
for relief against Defendants or other parties as may be warranted under the

circumstances and as allowed by law.

Dated; November \% 2020.

Respectively Submitted by;

C Lape Wu
ELIOTT WILLIAMSON

12183 Captiva Bluff Cir W

Jacksonville Florida 32226

Pro Se

12
Case 3:20-cv-01318-HES-MCR Document1 Filed 11/19/20 Page 13 of 13 PagelD 13

CERTIFICATE OF SERVICE
I hereby certify that on this 17th day of November, 2020, a true and
correct copy of the above and foregoing document has been sent by United States
Postal Service, Certified Mail / Return Receipt Requested and/or Electronic Mail

to the following:

UNITED STATES DISTRICT COURT
300 N Hogan St, Jacksonville, FL 32202

© Diwkr Wille

13
